DETAILED ACTION
1.	The following communication is in response to the documents filed on 7-February-2019.  Claims 1-10 are pending in the application.  The IDSs received on 7-February-2019 and 18-September-2020 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Derek Stettner (Reg. No. 37,945) on 6-December-2021.  The examiner respectfully notes that the amendment to the Abstract was solely to make the Abstract into a single paragraph.

2.2	In the Claims:
Claim 3     Line 1	Change “according to claim 1” to “according to claim 2”.
Claim 4     Line 1	Change “according to claim 1” to “according to claim 2”.

2.3	In the Abstract:
Please replace the Abstract with the following corrected version:
A controller and a control method capable of optimizing a braking force generated by a brake system are obtained. During deceleration of a motorcycle, the controller and the control method according to the invention obtain an estimated vehicle body speed Vbe of the motorcycle that is estimated on the basis of speed information of a wheel, obtain a corrected vehicle body speed Vbc that is obtained by correcting an actually-measured vehicle body speed of the motorcycle to a low-speed side, cause the brake system to generate the braking force that corresponds to the estimated vehicle body speed Vbe in a state where the estimated vehicle body speed Vbe is higher than the corrected vehicle body speed Vbc, and cause the brake system to generate the braking force that corresponds to the corrected vehicle body speed Vbc in a state where the estimated vehicle body speed Vbe is lower than the corrected vehicle body speed Vbc.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP 5,365,444  -  which discloses a method of and an apparatus for estimating a vehicle velocity, which are suitable for use in a vehicle. Velocities of drive wheels and follower wheels of the vehicle are determined and the fastest one of the so-determined velocities is selected. The velocity of the vehicle is estimated based on the fastest wheel velocity thus selected. The above 

USP Publication 2011/0095599  -  which provides a brake control system of a motorcycle which can suppress a malfunction of an anti-lock braking system applied to a rear wheel which would be caused by an abnormal speed difference between the front and rear wheels. A threshold value for a skid rate for the rear wheel is kept to a second skid rate threshold value until a time when a predetermined condition is established. The second skid rate threshold value is larger than a first skid rate threshold value that is usually employed.

3.2	Claims 1-10 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 10 for an electronic controller for a braking force generated by a brake system of a motorcycle, specifically including: 
(Claim 1)  “an estimated vehicle body speed obtainment section that obtains an estimated vehicle body speed of the motorcycle estimated on the basis of speed information of a wheel; 
a braking force control execution section that causes the brake system to generate the 
braking force corresponding to the estimated vehicle body speed obtained by the estimated 
vehicle body speed obtainment section; and 
a corrected vehicle body speed obtainment section that obtains a corrected vehicle body speed obtained by correcting an actually-measured vehicle body speed of the motorcycle to a low-speed side, wherein 
during deceleration of the motorcycle, the braking force control execution section causes 
the brake system to generate the braking force that corresponds to the estimated vehicle body speed in a state where the estimated vehicle body speed is higher than the corrected vehicle body speed, and causes the brake system to generate the braking force that corresponds to the corrected vehicle body speed in a state where the estimated vehicle body speed is lower than the corrected vehicle body speed.”

3.3	The controller and the control method according to the invention obtain the corrected vehicle body speed that is obtained by correcting the actually-measured vehicle body speed to the low-speed side, causes the brake system to generate the braking force that corresponds to the estimated vehicle body speed in the state where the estimated vehicle body speed is higher than the corrected vehicle body speed, and causes the brake system to generate the braking force that corresponds to the corrected vehicle body speed in the state where the estimated vehicle body speed is lower than the corrected vehicle body speed. Accordingly, in a state where the estimated vehicle body speed significantly differs from an actual vehicle body speed of the motorcycle, the braking force is controlled in accordance with the corrected vehicle body speed whose difference from the actual vehicle body speed of the motorcycle is smaller than that of the estimated vehicle body speed. In this way, the braking force generated by the brake system is optimized.

3.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-9 are deemed allowable as depending either directly or indirectly from allowed independent claim 1. 

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-G on the attached PTO-892 Notice of References Cited:
	Documents A-G define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/RUSSELL FREJD/	
Primary Examiner  AU 3661